Fourth Court of Appeals
                               San Antonio, Texas
                                     March 16, 2021

                                   No. 04-19-00889-CR

                                Cameron Antoine ROBY,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6809
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER

      The Appellant's Motion to Permit Late-Filed Brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court